Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT is made as of the 14th day of May, 2009 by
and between XShares Group, Inc., a Delaware corporation (the “Company”), and MGT
Capital Investments, Inc., a Delaware corporation, (the “Purchaser”).

 

The parties hereby agree as follows:

 


1.                                       PURCHASE AND SALE OF NOTE AND PREFERRED
STOCK.


 

1.1.        Issuance of Convertible Promissory Note.

 


(A)           THE BOARD OF DIRECTORS HAS DULY APPROVED THE ISSUANCE OF THE
CONVERTIBLE PROMISSORY NOTE (THE “NOTE”), IN THE ORIGINAL PRINCIPAL AMOUNT OF
$1,100,000, MADE BY THE COMPANY IN FAVOR OF THE PURCHASER IN THE FORM ANNEXED
HERETO AS EXHIBIT A.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PURCHASER AGREES TO PURCHASE THE NOTE IMMEDIATELY UPON EXECUTION OF THIS
AGREEMENT, AND THE COMPANY AGREES TO EXECUTE AND DELIVER THE NOTE TO THE
PURCHASER IMMEDIATELY UPON RECEIPT FROM THE PURCHASER OF $1,000,000.


 

1.2.        Sale and Issuance of Series B Preferred Stock.

 


(A)           THE BOARD OF DIRECTORS HAS DULY ADOPTED AND APPROVED AND SUBMITTED
TO THE SHAREHOLDERS OF THE COMPANY FOR THEIR ADOPTION AND APPROVAL, THE SECOND
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ATTACHED TO THIS AGREEMENT AS
EXHIBIT B (THE “CERTIFICATE”).  UPON DUE APPROVAL OF THE CERTIFICATE BY THE
SHAREHOLDERS OF THE COMPANY, THE COMPANY SHALL FILE THE CERTIFICATE WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PURCHASER AGREES TO PURCHASE AT THE CLOSINGS (AS DEFINED BELOW) AND THE COMPANY
AGREES TO SELL AND ISSUE TO THE PURCHASER AT THE CLOSINGS THAT NUMBER OF SHARES
OF SERIES B PREFERRED STOCK, $.0001 PAR VALUE PER SHARE (THE “SERIES B PREFERRED
STOCK”), SET FORTH IN SECTION 1.3(A) BELOW, AT A PURCHASE PRICE OF $0.0284 PER
SHARE.  THE SHARES OF SERIES B PREFERRED STOCK ISSUED TO THE PURCHASER PURSUANT
TO THIS AGREEMENT SHALL BE REFERRED TO IN THIS AGREEMENT AS THE “SHARES” (AND
TOGETHER WITH THE NOTE, THE “PURCHASED SECURITIES”).


 

1.3.            Closing; Delivery.

 


(A)           SUBJECT TO THE COMPLIANCE WITH THE CONDITIONS SET FORTH IN
SECTION 4 AND 5, THE INITIAL PURCHASE AND SALE OF 38,732,394 SHARES SHALL TAKE
PLACE IMMEDIATELY UPON FILING OF THE CERTIFICATE WITH THE SECRETARY OF STATE OF
THE STATE OF DELAWARE (THE “INITIAL CLOSING”).


 


(B)           SUBJECT TO THE COMPLIANCE WITH THE CONDITIONS SET FORTH IN
SECTION 4 AND 5, THE SECOND PURCHASE AND SALE OF 35,211,268 SHARES SHALL TAKE
PLACE AT THE OFFICES OF GERSTEN SAVAGE LLP, 600 LEXINGTON AVENUE, NEW YORK, NEW
YORK VIA THE EXCHANGE OF DOCUMENTS AND SIGNATURES, AT 11:00 A.M, NEW YORK TIME,
ON THE LATER OF (I) JULY 16, 2009 OR (II) FIVE DAYS FOLLOWING THE FILING OF THE
CERTIFICATE WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE, OR AT SUCH
OTHER TIME AND PLACE AS THE COMPANY AND THE PURCHASER MUTUALLY AGREE UPON, IN
WRITING (THE “SUBSEQUENT CLOSING”); PROVIDED, HOWEVER, THAT THE PURCHASER, IN
ADDITION TO ANY OTHER RIGHTS OF PURCHASER SET FORTH HEREIN, SHALL HAVE NO
OBLIGATION TO PURCHASES THE SHARES PURSUANT TO THIS SECTION 1.3(B) UNLESS THE
PURCHASER HAS DETERMINED, IN ITS SOLE DISCRETION, PRIOR TO SUCH INVESTMENT, THAT
THE COMPANY HAS BEEN OPERATING THE COMPANY’S BUSINESS IN ACCORDANCE WITH THE
BUDGET ATTACHED HERETO AS EXHIBIT C (THE “BUDGET”), WHICH BUDGET HAS BEEN

 

--------------------------------------------------------------------------------


 


APPROVED BY THE COMPANY AND THE PURCHASER AS OF THE DATE OF THIS AGREEMENT  (THE
INITIAL CLOSING AND THE SUBSEQUENT CLOSING SHALL BE COLLECTIVELY REFERRED TO
HEREIN AS THE “CLOSINGS.”)


 


(C)           AT EACH CLOSING, THE COMPANY SHALL DELIVER TO THE PURCHASER A
CERTIFICATE REPRESENTING THE SHARES BEING PURCHASED BY THE PURCHASER AT SUCH
CLOSING AGAINST PAYMENT OF THE PURCHASE PRICE THEREFOR BY WIRE TRANSFER TO A
BANK ACCOUNT DESIGNATED BY THE COMPANY, BY CANCELLATION OR CONVERSION OF
INDEBTEDNESS OF THE COMPANY TO PURCHASER, OR BY ANY COMBINATION OF SUCH
METHODS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AT THE INITIAL
CLOSING, THE PURCHASER SHALL DELIVER THE ORIGINAL NOTE AS CONSIDERATION FOR THE
SHARES ISSUED AT THE INITIAL CLOSING.


 

1.4           Use of Proceeds.  In accordance with the directions of the
Company’s Board of Directors, the Company will use the proceeds from the sale of
the Shares as set forth in the Budget.

 

1.5           Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

“Affiliate” means, with respect to any specified Person, any Person, directly or
indirectly, through one or more intermediaries controlling, controlled by or
under common control with such Person.

 

“Bylaws” means the Bylaws of the Company in the form provided to the Purchaser.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, domain names, mask works, information and proprietary rights and
processes, licenses in to and under any of the foregoing, that are owned by the
Company or used by the Company in the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

 

“ETF” means any of the Company’s exchange-traded funds.

 

“Material Adverse Effect” means any occurrence, state of facts, change, event,
effect or circumstance that, individually or in the aggregate, has, or would
reasonably be expected to have, a material adverse effect on the assets,
liabilities, business, results of operations or financial condition of the
Company, including, without limitation, the Company’s insolvency or a force
majeure event, other than any occurrence, state of facts, change, event, effect
or circumstance to the extent resulting from: (i) the announcement of the
execution of this Agreement, or (ii) any change in United States generally
accepted accounting principles (“GAAP”) or interpretation thereof after the date
hereof or (iii) the execution and performance of or compliance with this
Agreement.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an association, an unincorporated
organization, Governmental Authority and any other entity.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Series B Preferred Stock issued at the Initial
Closing and at the Subsequent Closing, if any.

 

2

--------------------------------------------------------------------------------


 

2.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to each Purchaser that,
except as set forth on the Disclosure Schedule attached as Exhibit F to this
Agreement, which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations are true and
complete as of the date hereof, except as otherwise indicated.  The Disclosure
Schedule shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 2, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

2.1.          Organization, Good Standing, Corporate Power and Qualification. 
Each of the Company, the ETFs, and the Company Subsidiaries is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.  As set forth in Schedule 2.1,
each of the Company, the ETFs, and the Company Subsidiaries is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
character of the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
where the failure to be so duly qualified or licensed and in good standing would
not reasonably be expected to have a Material Adverse Effect.  The Company has
heretofore made available to Purchaser accurate and complete copies of the
Company’s, each ETFs, and each Company Subsidiaries’ certificate of
incorporation, by-laws, operating agreements and the equivalent organizational
documents of each of the Company Subsidiaries, each as currently in effect. 
None of the Company, any ETF or any Company Subsidiary is in violation of any
provision of its respective certificate of incorporation, by-laws or equivalent
organizational documents as the case may be.

 


2.2.            CAPITALIZATION. THE AUTHORIZED CAPITAL OF THE COMPANY SHALL
CONSIST, IMMEDIATELY PRIOR TO THE INITIAL CLOSING, OF:


 


(I)            1,400,000,000 SHARES OF COMMON STOCK, $0.0001 PAR VALUE PER SHARE
(THE “COMMON STOCK”), 293,994 SHARES OF WHICH ARE ISSUED AND OUTSTANDING.


 


(II)           672,000,000 SHARES OF PREFERRED STOCK, $0.0001 PAR VALUE PER
SHARE (THE “PREFERRED STOCK”) (THE COMMON STOCK AND THE PREFERRED STOCK ARE
COLLECTIVELY REFERRED TO AS THE “SECURITIES”): (I) 172,000,000 OF WHICH HAVE
BEEN DESIGNATED SERIES A PREFERRED STOCK, 162,257,593 SHARES OF WHICH ARE ISSUED
AND OUTSTANDING; AND (II) 500,000,000 OF WHICH HAVE BEEN DESIGNATED SERIES B
PREFERRED STOCK, NONE OF WHICH IS ISSUED OR OUTSTANDING.  THE RIGHTS, PRIVILEGES
AND PREFERENCES OF THE PREFERRED STOCK ARE AS STATED IN THE CERTIFICATE AND AS
PROVIDED BY THE GENERAL CORPORATION LAW OF THE JURISDICTION OF THE COMPANY’S
INCORPORATION.


 


(B)           ALL OF THE OUTSTANDING SECURITIES ISSUED BY THE COMPANY HAVE BEEN
DULY AUTHORIZED, ARE FULLY PAID AND NONASSESSABLE AND WERE ISSUED IN COMPLIANCE
WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  THE COMPANY HOLDS NO
TREASURY STOCK.


 


(C)           OTHER THAN (X) THE NOTE AND (Y) AS OTHERWISE SET FORTH IN THE
DISCLOSURE SCHEDULE OR ON THE CAPITALIZATION TABLE ATTACHED HERETO AS EXHIBIT D,
THERE ARE NO (I) OUTSTANDING OPTIONS, WARRANTS, PUTS, CALLS, CONVERTIBLE
SECURITIES, PREEMPTIVE OR SIMILAR RIGHTS, (II)  BONDS, DEBENTURES, NOTES OR
OTHER INDEBTEDNESS HAVING GENERAL VOTING RIGHTS OR THAT ARE CONVERTIBLE OR
EXCHANGEABLE INTO SECURITIES HAVING SUCH RIGHTS, OR (III) SUBSCRIPTIONS OR OTHER
RIGHTS, AGREEMENTS, ARRANGEMENTS, CONTRACTS OR COMMITMENTS OF ANY CHARACTER,
RELATING TO THE ISSUED OR UNISSUED SECURITIES OF THE COMPANY OR ANY OF THE

 

3

--------------------------------------------------------------------------------


 


COMPANY SUBSIDIARIES OR OBLIGATING THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES TO ISSUE, TRANSFER, DELIVER OR SELL OR CAUSE TO BE ISSUED,
TRANSFERRED, DELIVERED, SOLD OR REPURCHASED ANY OPTIONS , OR OTHER EQUITY
INTEREST IN, THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH SHARES OR EQUITY INTERESTS, OR
OBLIGATING THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES TO GRANT, EXTEND OR
ENTER INTO ANY SUCH OPTION, WARRANT, CALL, SUBSCRIPTION OR OTHER RIGHT,
AGREEMENT, ARRANGEMENT OR COMMITMENT FOR SUCH EQUITY INTEREST.  THERE ARE NO
OUTSTANDING OBLIGATIONS OF THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES TO
REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY CAPITAL STOCK OF, OR OTHER EQUITY
INTERESTS IN, THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES OR TO PROVIDE FUNDS
TO MAKE ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR
OTHERWISE) IN ANY OTHER ENTITY.


 


(D)           TO THE COMPANY’S KNOWLEDGE, THERE ARE NO STOCKHOLDERS OR MEMBERS
AGREEMENTS, VOTING TRUSTS OR OTHER AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO
THE VOTING OF THE SECURITIES OR THE CAPITAL STOCK OR EQUITY INTERESTS OF ANY
COMPANY SUBSIDIARY.


 


(E)           THE COMPANY HAS AGREED TO RESERVE 19,000,000 SHARES OF COMMON
STOCK FOR ISSUANCE TO OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS OF THE
COMPANY PURSUANT TO A 2008 STOCK OPTION PLAN, AS AMENDED (THE “STOCK PLAN”). OF
SUCH RESERVED SHARES OF COMMON STOCK, NO SHARES HAVE BEEN ISSUED PURSUANT TO
RESTRICTED STOCK PURCHASE AGREEMENTS, AND NO OPTIONS TO PURCHASE SHARES HAVE
BEEN GRANTED TO OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS PURSUANT TO THE
STOCK PLAN.  THE COMPANY HAS FURNISHED TO THE PURCHASER COMPLETE AND ACCURATE
COPIES OF THE PROPOSED STOCK PLAN AND FORMS OF AGREEMENTS USED THEREUNDER.


 


(F)            A TRUE, COMPLETE AND CORRECT COPY OF THE COMPANY’S CAPITALIZATION
TABLE AS OF THE DATE HEREOF IS ATTACHED HERETO AS EXHIBIT D.


 

2.3.        Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Initial Closing.  All action on the part of the officers of
the Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder to be performed as of
the Initial Closing, and the issuance and delivery of the Shares has been taken
or will be taken prior to the Initial Closing.  This Agreement, when executed
and delivered by the Company, shall constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2.4.        Valid Issuance of Purchased Securities.  The Purchased Securities,
when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and nonassessable and free of restrictions on transfer other than restrictions
on transfer under applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser.  Assuming the accuracy of
the representations of the Purchaser in Section 3 of this Agreement and subject
to the filings described in Section 2.5(ii) below, the Shares will be issued in
compliance with all applicable federal and state securities laws.  The Common
Stock issuable upon conversion of the Shares has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Certificate,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable federal and state
securities laws and liens or encumbrances created by or imposed by the
Purchaser.  Based in part upon the representations of the Purchaser in Section 3
of this Agreement, and subject to Section 2.5 below, the Common Stock issuable

 

4

--------------------------------------------------------------------------------


 

upon conversion of the Shares will be issued in compliance with all applicable
federal and state securities laws.

 

2.5.        Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, waiver, authorization or permit of, or notice to or
declaration or filing with (each, a “Consent”), any nation or government, any
state or other political subdivision thereof, any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any governmental or
regulatory authority, agency, department, board, commission, administration or
instrumentality, any court, tribunal or arbitrator or any self-regulatory
organization (each, a “Governmental Authority”), on the part of the Company, ETF
or any of the Company Subsidiaries is required to be obtained or made in
connection with the execution, delivery or performance by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby, other than (i) the filing of the Certificate, which will have been filed
as of the Initial Closing, and (ii) filings pursuant to Regulation D of the
Securities Act, and applicable state securities laws, which have been made or
will be made in a timely manner.

 

2.6.        Litigation.  Except as set forth in the Disclosure Schedule, there
is no claim, action, suit, proceeding, arbitration, complaint, charge or,
investigation pending or to the knowledge of the Company, threatened against the
Company.  The Company is not a party nor is named as subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company pending or which the Company intends to initiate. 
The foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened (or any basis therefor known to the
Company) involving the current or prior employment of or engagement of any of
the Company’s employees or consultants, their services provided in connection
with the Company’s business, or any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers.

 

2.7.        Compliance with Other Instruments.  The Company is not in violation
or default (i) of any provisions of its Certificate or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or, of any provision of federal or
state statute, rule or regulation applicable to the Company, the violation of
which would have a Material Adverse Effect.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in any such violation or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
(i) a default under any such provision, instrument, judgment, order, writ,
decree, note, indenture, mortgage, lease, agreement, contract or purchase order
or (ii) an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
forfeiture, or nonrenewal of any permit or license applicable to the Company.

 

5

--------------------------------------------------------------------------------


 


2.8.            AGREEMENTS; ACTIONS. EXCEPT FOR THE CONVERTIBLE NOTE AND THIS
AGREEMENT, THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS OR
PROPOSED TRANSACTIONS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND
THAT INVOLVE (I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, THE
COMPANY IN EXCESS OF $50,000, (II) THE LICENSE OF ANY PATENT, COPYRIGHT,
TRADEMARK, TRADE SECRET OR OTHER PROPRIETARY RIGHT TO OR FROM THE COMPANY,
(III) THE GRANT OF RIGHTS TO LICENSE, MARKET, OR SELL ITS PRODUCTS TO ANY OTHER
PERSON THAT LIMIT THE COMPANY’S EXCLUSIVE RIGHT TO DEVELOP, MARKET OR SELL ITS
PRODUCTS, OR (IV) INDEMNIFICATION BY THE COMPANY WITH RESPECT TO INFRINGEMENTS
OF PROPRIETARY RIGHTS.


 


(B)           THE COMPANY HAS NOT (I) DECLARED OR PAID ANY DIVIDENDS, OR
AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES
OF ITS CAPITAL STOCK, (II)  INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED OR
INCURRED ANY OTHER LIABILITIES INDIVIDUALLY IN EXCESS OF $50,000 OR IN EXCESS OF
$100,000 IN THE AGGREGATE, (III) EXCEPT AS LISTED ON SCHEDULE 2.8(B)(III), MADE
ANY LOANS OR ADVANCES TO ANY PERSON, OTHER THAN ORDINARY ADVANCES FOR TRAVEL
EXPENSES, OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS ASSETS OR
RIGHTS.


 


(C)           THE COMPANY IS NOT A GUARANTOR OR INDEMNITOR OF ANY INDEBTEDNESS
OF ANY OTHER PERSON.


 


(D)           THE COMPANY HAS NOT ENGAGED IN THE PAST TWELVE (12) MONTHS IN ANY
DISCUSSION WITH ANY REPRESENTATIVE OF ANY PERSON (OTHER THAN THE PURCHASER)
REGARDING (I) A SALE OR EXCLUSIVE LICENSE OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OR (II) ANY MERGER, CONSOLIDATION OR OTHER BUSINESS
COMBINATION TRANSACTION OF THE COMPANY WITH OR INTO ANOTHER PERSON.


 

2.9.            Certain Transactions.  Except as listed on Schedule 2.9, the
Company is not indebted, directly or indirectly, to any of its directors,
officers or employees or to their respective spouses or children or to any
Affiliate of any of the foregoing, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees.  None of the Company’s directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company.

 

2.10.          Absence of Liens.  The property and assets that the Company owns
are free and clear of all mortgages, deeds of trust, liens, loans and
encumbrances, except for statutory liens for the payment of current taxes that
are not yet delinquent.  With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, except as
listed on Schedule 2.10, holds a valid leasehold interest free of any liens,
claims or encumbrances other than those of the lessors of such property or
assets. With respect to each such Company lease, no lessor, lien, claim, or
encumbrance interferes with the Company’s use and quiet enjoyment of such leased
property or asset.

 

2.11.          Financial Statements.  The Company has delivered to the Purchaser
its audited financial statements (including balance sheet, income statement and
statement of cash flows) as of December 31, 2007 and December 31, 2008 and
unaudited financial statements for the three-month period ended March 31, 2009
(collectively, the “Financial Statements”).  The Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated, except that the unaudited
Financial Statements may not contain all footnotes required by generally
accepted accounting principles.  The Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject in the case of
the unaudited Financial Statements to normal year-end audit adjustments, which
are not material. Except as set forth in the Financial Statements, the Company
has no liabilities or obligations, contingent or otherwise, other than
(i) liabilities incurred in the

 

6

--------------------------------------------------------------------------------


 

ordinary course of business subsequent to March 31, 2009 and which have been
disclosed to the Company in writing (ii) obligations under contracts and
commitments incurred in the ordinary course of business and which have been
disclosed to the Company in writing and (iii) liabilities and obligations of a
type or nature not required under generally accepted accounting principles to be
reflected in the Financial Statements, which, in all such cases, individually
and in the aggregate would not have a Material Adverse Effect.  The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with generally accepted accounting
principles.

 

2.12.          Changes.  Since the date of the most recent Financial Statements,
other than the Convertible Note, there has not been:

 


(A)           ANY CHANGE IN THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR
OPERATING RESULTS OF THE COMPANY FROM THAT REFLECTED IN THE FINANCIAL
STATEMENTS, EXCEPT CHANGES IN THE ORDINARY COURSE OF BUSINESS THAT HAVE NOT
CAUSED, IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(B)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, THAT WOULD HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           ANY WAIVER OR COMPROMISE BY THE COMPANY OF A VALUABLE RIGHT OR OF
A MATERIAL DEBT (IN EXCESS OF $10,000) OWED TO IT;


 


(D)           ANY SATISFACTION OR DISCHARGE OF ANY LIEN, CLAIM, OR ENCUMBRANCE
OR PAYMENT OF ANY OBLIGATION BY THE COMPANY, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS AND THE SATISFACTION OR DISCHARGE OF WHICH WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT;


 


(E)           ANY MATERIAL CHANGE TO A MATERIAL CONTRACT OR AGREEMENT (IN EXCESS
OF $10,000) BY WHICH THE COMPANY OR ANY OF ITS ASSETS IS BOUND OR SUBJECT;


 


(F)            ANY CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT WITH ANY
EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


 


(G)           ANY RESIGNATION OR TERMINATION OF EMPLOYMENT OF ANY OFFICER,
EMPLOYEE, OR CONSULTANT OF THE COMPANY;


 


(H)           ANY MORTGAGE, PLEDGE, TRANSFER OF A SECURITY INTEREST IN, OR LIEN,
CREATED BY THE COMPANY, WITH RESPECT TO ANY OF ITS MATERIAL PROPERTIES OR ASSETS
(IN EXCESS OF $10,000), EXCEPT LIENS FOR TAXES NOT YET DUE OR PAYABLE AND LIENS
THAT ARISE IN THE ORDINARY COURSE OF BUSINESS AND DO NOT IMPAIR THE COMPANY’S
OWNERSHIP OR USE OF SUCH PROPERTY OR ASSETS;


 


(I)            ANY LOANS OR GUARANTEES MADE BY THE COMPANY TO OR FOR THE BENEFIT
OF ITS EMPLOYEES, OFFICERS DIRECTORS OR CONSULTANTS, OR ANY MEMBERS OF THEIR
IMMEDIATE FAMILIES,;


 


(J)            ANY DECLARATION, SETTING ASIDE OR PAYMENT OR OTHER DISTRIBUTION
IN RESPECT OF ANY OF THE COMPANY’S CAPITAL STOCK, OR ANY DIRECT OR INDIRECT
REDEMPTION, PURCHASE, OR OTHER ACQUISITION OF ANY OF SUCH STOCK BY THE COMPANY;


 


(K)           ANY SALE, ASSIGNMENT OR TRANSFER OF ANY COMPANY INTELLECTUAL
PROPERTY THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;


 


(L)            RECEIPT OF NOTICE THAT THERE HAS BEEN A LOSS OF, OR MATERIAL
ORDER CANCELLATION BY, ANY MAJOR CUSTOMER OF THE COMPANY;

 

7

--------------------------------------------------------------------------------


 


(M)          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER, OTHER THAN EVENTS
AFFECTING THE ECONOMY OR THE COMPANY’S INDUSTRY GENERALLY,  THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(N)           ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY TO DO ANY OF THE
THINGS DESCRIBED IN THIS SECTION 2.12.


 

2.13.          Tax Returns and Payments.  The Company has timely paid all
federal, state, county, local or foreign taxes due and payable.  There are no
accrued and unpaid federal, state, county, local or foreign taxes of the Company
which are due, whether or not assessed or disputed.  There have been no
examinations or audits of any tax returns or reports by any applicable federal,
state, local or foreign governmental agency.  The Company has duly and timely
filed all federal, state, county, local and foreign tax returns required to have
been filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year.  The Company has properly
withheld and paid all taxes required to have been withheld and paid in
connection with any amounts paid or credited to any employee, independent
contractor, creditor, stockholder or other third party.

 

2.14.          Insurance.  The Company, each ETF, and each Company Subsidiary is
covered by valid and currently effective insurance policies issued in favor of
the Company or one or more of the ETFs or Company Subsidiaries that are
customary for companies of similar size in the industry and locales in which the
Company and the Company Subsidiaries operate.  Schedule 2.14 sets forth a true,
correct and complete list of all insurance policies issued in favor of the
Company, any ETF, or any Company Subsidiary, or pursuant to which the Company,
any ETF, or any Company Subsidiary is a named insured or otherwise a
beneficiary, as well as any historic incurrence-based policies still in force. 
With respect to each such insurance policy, (i) the policy is in full force and
effect and all premiums due thereon have been paid, (ii) neither the Company or
any ETF, nor any Company Subsidiary is in any material respect, in breach of or
default under, and neither the Company or any ETF, nor any Company Subsidiary
have taken any action or failed to take any action which, with notice or the
lapse of time or both, would constitute such a breach or default, or permit
termination or modification of, any such policy, (iii) to the knowledge of the
Company, no insurer on any such policy has been declared insolvent or placed in
receivership, conservatorship or liquidation, and no notice of cancellation or
termination has been received with respect to any such policy,  and (iv) the
Company knows of no reason any such insurance policy would be cancelled or
modified in any material respect as a result of the transactions contemplated
hereby.

 

2.15.          Regulatory Agreements; Permits.

 

(a)           There are no (A) written agreements, consent agreements, memoranda
of understanding, commitment letters, cease and desist orders, or similar
undertakings to which the Company, any ETF, or any Company Subsidiary is a
party, on the one hand, and any Governmental Authority is a party or addressee,
on the other hand, (B ) Orders or directives of or supervisory letters from a
Governmental Authority specifically with respect to the Company, any ETF, or any
Company Subsidiary, or (C) resolutions or policies or procedures adopted by the
Company, any ETF, or any Company Subsidiary at the request of a Governmental
Authority, that (1) limit in any  respect the ability of the Company, any ETF,
or any of the Company Subsidiaries to conduct its business as currently being
conducted or (2) in any manner relate to the ability of the Company, any ETF, 
or any of the Company Subsidiaries to pay dividends or otherwise restrict the
conduct of business of the Company, any ETF, or any of the Company Subsidiaries
in any respect.

 

8

--------------------------------------------------------------------------------


 

(b)           The Company, the ETFs, and the Company Subsidiaries hold all
permits, licenses, franchises, grants, authorizations, consents, exceptions,
variances, exemptions, orders and other governmental authorizations,
certificates, consents and approvals necessary to lawfully conduct their
businesses as presently conducted and contemplated to be conducted, and to own,
lease and operate their assets and properties (collectively, the “Company
Permits”), all of which are in full force and effect, and no suspension or
cancellation of any of the Company Permits is pending or, to the knowledge of
the Company, threatened,.  Schedule 2.15(a) sets forth each Company Permit. 
Each of the Company, the ETFs, and the Company Subsidiaries are not in violation
in any material respect of the terms of any Company Permit.

 

(c)           No investigation, review or market conduct examination by any
Governmental Authority with respect to the Company, any ETF, or any Company
Subsidiary is pending or, to the knowledge of the Company, threatened, nor does
the Company have knowledge of any Governmental Authority’s intention to conduct
any such investigation or review.

 

(d)           Each of the Company, each ETF, and each Company Subsidiary and
each of their respective officers and employees who are required to be
registered, licensed or qualified as (A) an investment company, broker-dealer,
investment adviser, futures commission merchant or (B) a registered principal,
registered representative, investment adviser representative, insurance agent or
salesperson with the SEC or any securities or insurance commission or other
Governmental Authority are duly registered as such and such registrations are in
full force and effect, or are in the process of being registered as such within
the time periods required by applicable law, except in each case for any
failures to be so registered, licensed or qualified that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Each of the Company, each ETF, and each Company Subsidiary and each of their
respective officers and employees are in compliance with all applicable federal,
state and foreign laws requiring any such registration, licensing or
qualification, and are not subject to any liability or disability by reason of
the failure to be so registered, licensed or qualified, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(e)           Each of the Company, each ETF, and each Company Subsidiary, and,
to the knowledge of the Company, its solicitors, third party administrators,
managers, brokers and distributors, have marketed, sold and issued investment
products and securities in compliance with all applicable laws governing sales
processes and practices, except in each case as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(f)            Each of the Company, each ETF, and each Company Subsidiary, if
and as applicable, has filed all forms, requests for exemptive orders, reports,
schedules, statements and other documents (inclusive of any certifications
mandated by applicable Law) required to be filed or furnished by the Company
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Securities Act, the Investment Advisers Act of 1940 (the
“Advisers Act”) and the Investment Company Act of 1940 (the “Investment Company
Act”) together with any amendments, restatements or supplements thereto, and
will file all such forms, reports, schedules, statements and other documents
required to be filed subsequent to the date of this Agreement.  Schedule
2.15(f) lists and the Company has delivered to the MGT copies in the form filed
with the SEC of all of the foregoing forms, requests for exemptive orders,
reports, schedules, statements and other documents (inclusive of any
certifications mandated by applicable Law) and all communications in connection
therewith, except to the extent available in full without redaction on any
publicly available database (including, without limitation, FINRA or the SEC’s
website through EDGAR) for at least two (2) days prior to the date of this
Agreement (collectively, the “Company SEC Reports”).

 

9

--------------------------------------------------------------------------------


 

(g)           The Company SEC Reports (A) were prepared in all material respects
in accordance with the requirements of the Securities Act, the Exchange Act, the
Investment Advisers Act and the Investment Company Act, as the case may be, and
the rules and regulations thereunder and (B) did not at the time they were filed
with the SEC (except to the extent that information contained in any Company SEC
Report has been revised or superseded by a later filed Company SEC Report)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  Each director and executive officer of the Company, each ETF, and
each Company Subsidiary, if and as applicable, has filed with the SEC on a
timely basis all statements required by the applicable Law since the date of the
applicable entity’s formation. As used in this Section 2.15(g), the term “file”
shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to FINRA or the
SEC.

 

(h)           No event or circumstance has occurred or exists with respect to
the Company, any ETF, or any Company Subsidiary or their respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

 

2.16.          Corporate Documents.  The Certificate and Bylaws of the Company
are in the forms attached hereto or previously provided to the Purchaser or its
counsel.  The copy of the minute books of the Company provided to the Purchaser
contains minutes of all meetings of directors and stockholders and all actions
by written consent without a meeting by the directors and stockholders since the
date of incorporation and accurately reflects in all material respects all
actions by the directors (and any committee of directors) and stockholders with
respect to all transactions referred to in such minutes.

 

2.17           Real Property Holding Corporation.  The Company is not now and
has never been a “United States real property holding corporation” as defined in
the Code and any applicable regulations promulgated thereunder.  The Company has
filed with the Internal Revenue Service all statements, if any, with its United
States income tax returns which are required under such regulations.

 

2.18           Investment Company Act.  The Company is not an “investment
company” or a person directly or indirectly “controlled” by or acting on behalf
of an “investment company,” in each case within the meaning of the Investment
Company Act of 1940, as amended. Each ETF has obtained all required exemptive
orders under the Investment Company Act to carry on its business as currently
conducted and as proposed to be conducted.

 

2.19           Disclosure.  The Company has delivered the Budget to the
Purchaser certain. There is a reasonable basis for each of the assumptions set
forth in the Budget. No representation or warranty of the Company contained in
this Agreement, and document delivered to the Purchaser, and no certificate
furnished or to be furnished to Purchasers at the Closings contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.  The Budget was prepared in
good faith; however, the Company does not warrant that it will achieve any
results projected in the Budget.  It is understood that this representation is
qualified by the fact that the Company has not delivered to the Purchaser, and
has not been requested to deliver, a private placement or similar memorandum or
any written disclosure of the types of information customarily furnished to
purchasers of securities other than as specifically set forth in this Agreement.

 

10

--------------------------------------------------------------------------------


 

2.20                           Employee Matters.

 

(a)                                  There are no Actions pending or, to the
knowledge of the Company, threatened involving the Company or any of the Company
Subsidiaries and any of their employees, managers, consultants or former
employees, including any harassment, discrimination, retaliatory act or similar
claim.  There has been: (A) no labor union organizing or attempting to organize
any employee of the Company or any of the Company Subsidiaries into one or more
collective bargaining units; and (B) no labor dispute, strike, work slowdown,
work stoppage or lock out or other collective labor action by or with respect to
any employees, managers or consultants of the Company or any of the Company
Subsidiaries pending or, to the Company’s knowledge, threatened against the
Company or any of the Company Subsidiaries.  Neither the Company nor any of the
Company Subsidiaries is a party to, or bound by, any collective bargaining
agreement or other agreement with any labor organization applicable to the
employees, managers or consultants of the Company or any of the Company
Subsidiaries and no such agreement is currently being negotiated.

 

(b)                                 The Company and the Company Subsidiaries
(A) are in compliance in all respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, health
and safety and wages and hours, including Laws relating to discrimination,
disability, labor relations, hours of work, payment of wages and overtime wages,
pay equity, immigration, workers compensation, working conditions, employee
scheduling, occupational safety and health, family and medical leave, and
employee terminations, and have not received written notice, or to the knowledge
of the Company any other form of notice, there is any unfair labor practice
charge or complaint against the Company or any of the Company Subsidiaries
pending, (B) are not liable for any arrears of wages or any material penalty for
failure to comply with any of the foregoing and (C) are not liable for any 
payment to any trust or other fund or to any Governmental Authority, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for employees (other than routine payments to be made in the
ordinary course of business and consistent with past practice).  there are no
complaints, lawsuits, arbitrations, administrative proceedings, or other Actions
pending or, to the knowledge of the Company, threatened against the Company or
any Company Subsidiary brought by or on behalf of any applicant for employment,
any current or former employee, any person alleging to be a current or former
employee, any class of the foregoing, or any Governmental Authority, relating to
any such Law or regulation, or alleging breach of any express or implied
contract of employment, wrongful termination of employment, or alleging any
other discriminatory, wrongful or tortious conduct in connection with the
employment relationship.

 

2.21                           Environmental Matters.

 

(a)                            Neither the Company nor any of the Company
Subsidiaries is the subject of any federal, state, local or foreign Order,
judgment or claim, and neither the Company nor any of the Company Subsidiaries
has received any notice or claim, or entered into any negotiations or agreements
with any person, that would impose a liability or obligation under any
Environmental Law;

 

(b)                           To the knowledge of the Company, the Company and
the Company Subsidiaries are in compliance with all applicable Environmental
Laws;

 

(c)                            Neither the Company nor any of the Company
Subsidiaries has manufactured, treated, stored, disposed of, arranged for or
permitted the disposal of, generated, handled or released any Hazardous
Substance, or owned or operated any property or facility, in a manner that has
given or would reasonably be expected to give rise to any liability under all
applicable Environmental Laws;

 

11

--------------------------------------------------------------------------------


 

(d)                           Each of the Company and the Company Subsidiaries
holds and is in compliance with all Company Permits required to conduct its
business and operations under all applicable Environmental Laws; and

 

(e)                            Neither the Company, any Company Subsidiary nor
any of their respective properties are subject to any Order, judgment or written
claim asserted or arising under any Environmental Law.

 

“Environmental Laws” means any Law relating to (a) the protection, preservation
or restoration of the environment (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource) or (b) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Substances, in each case
as in effect at the date hereof.

 

“Hazardous Substance” means any substance listed, defined, designated or
classified as hazardous, toxic, radioactive or dangerous or as a pollutant or
contaminant under any Environmental Law.  Hazardous Substances include any
substance to which exposure is regulated by any Governmental Authority or any
Environmental Law, including (a) petroleum or any derivative or byproduct
thereof, toxic mold, asbestos or asbestos containing material or polychlorinated
biphenyls and (b) all substances defined as Hazardous Substances, Oils,
Pollutants or Contaminants in the National and Hazardous Substances Contingency
Plan, 40 C.F.R. Section 300.5.

 

2.22                           Intellectual Property

 

(a)                                  Schedule 2.2 contains a list of (A) all
registered Intellectual Property, Intellectual Property that is the subject of a
pending application for registration, and material unregistered Intellectual
Property, in each case that is owned by the Company, any ETF, or any of the
Company Subsidiaries and (B) all material Intellectual Property, other than
Off-the-Shelf Software Agreements, licensed, used or held for use by the
Company, any ETF, or any of the Company Subsidiaries in the conduct of its
business (“Licensed Intellectual Property”).  Except where failure to own,
license or otherwise possess such rights has not had and would not reasonably be
expected to result in a Company Material Adverse Effect, each of the Company,
the ETFs,  and the Company Subsidiaries has (A) all right, title and interest in
and to all Company Intellectual Property, free and clear of all Encumbrances,
other than Permitted Encumbrances and (B) all necessary proprietary rights in
and to all of its Licensed Intellectual Property, free and clear of all
Encumbrances, other than Permitted Encumbrances.  Neither the Company or any
ETF, nor any of the Company Subsidiaries has received any notice alleging it has
infringed, diluted or misappropriated, or, by conducting its business as
proposed, would infringe, dilute or misappropriate, the Intellectual Property
rights of any person, and to the knowledge of the Company there is no valid
basis for any such allegation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
impair or materially alter the Company’s, any ETF’s, or any Company Subsidiary’s
rights to any Company Intellectual Property or Licensed Intellectual Property. 
To the knowledge of the Company, there is no unauthorized use, infringement or
misappropriation of the Company Intellectual Property or Licensed Intellectual
Property by any third party.  All of the rights within the Company Intellectual
Property and Licensed Intellectual Property are valid, enforceable and
subsisting, and there is no Action pending or, to the Company’s knowledge,
threatened which challenges the rights of the Company, any ETF, or any of the
Company Subsidiaries in respect of any Company Intellectual Property or Licensed
Intellectual Property or the validity, enforceability or effectiveness thereof. 
The Company Intellectual Property and the Licensed Intellectual Property
constitute all material Intellectual Property used in or necessary for the
operation by the

 

12

--------------------------------------------------------------------------------


 

Company, the ETFs, and the Company Subsidiaries of their respective businesses
as currently conducted.  Neither the Company or ETF, nor any of the Company
Subsidiaries is in breach or default in any material respect (or would with the
giving of notice or lapse of time or both be in such breach or default) under
any license to use any of the Licensed Intellectual Property.

 

(b)                                 For purposes of this Agreement,
“Intellectual Property” means (A) United States, international and foreign
patents and patent applications, including divisionals, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof and
counterparts claiming priority therefrom; utility models; invention disclosures;
and statutory invention registrations and certificates; (B) United States and
foreign registered, pending and unregistered trademarks, service marks, trade
dress, logos, trade names, corporate names and other source identifiers, domain
names, Internet sites and web pages; and registrations and applications for
registration for any of the foregoing, together with all of the goodwill
associated therewith; (C) United States and foreign registered and unregistered
copyrights, and registrations and applications for registration thereof; rights
of publicity; and copyrightable works; (D) all inventions and design rights
(whether patentable or unpatentable) and all categories of trade secrets as
defined in the Uniform Trade Secrets Act, including business, technical and
financial information; and (E) confidential and proprietary information,
including know-how. Add rep that IP does not infringe on the rights of any third
party.

 

2.23                           Books and Records.  All of the books and records
of the Company, the ETFs, and the Company Subsidiaries are complete and accurate
in all material respects and have been maintained in the ordinary course and in
accordance with applicable Laws and standard industry practices with regard to
the maintenance of such books and records.  The records, systems, controls, data
and information of Company, the ETFs, and the Company Subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or its accountants
(including all means of access thereto and therefrom).

 


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER.  THE PURCHASER HEREBY REPRESENTS AND WARRANTS TO THE COMPANY,
SEVERALLY AND NOT JOINTLY, THAT:


 

3.1                                 Authorization.  All corporate action
required to be taken by the Purchaser’s board of directors in order to authorize
the Purchaser to enter into this Agreement have been duly taken, and the
Purchaser has full power and authority to enter into the this Agreement and
consummate the transactions contemplated hereby.  This Agreement, when executed
and delivered by the Purchaser, will constitute a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.


 

3.2           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any

13

--------------------------------------------------------------------------------


 


THIRD PERSON, WITH RESPECT TO ANY OF THE SHARES. THE PURCHASER HAS NOT BEEN
FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES.


 

3.3           Disclosure of Information.   The Purchaser has been engaged in
discussions with the management of the Company since at least January 1, 2009,
and has had an opportunity to discuss the Company’s business, management,
financial affairs and the terms and conditions of the offering of the Shares
with the Company’s management and has had an opportunity to review the Company’s
operations.  In addition, the Purchaser has had extensive involvement in the
development of the Budget.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Purchaser to rely thereon.

 

3.4           Restricted Securities.  The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein. 
The Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available.  The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which it may be
converted, for resale.  The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Shares, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

3.5           No Public Market. The Purchaser understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.

 

3.6           Legends.  The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:


 


(A)                                  “THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933 AS AMENDED.”


 


(B)                                 ANY LEGEND REQUIRED BY THE SECURITIES LAWS
OF ANY STATE TO THE EXTENT SUCH LAWS ARE APPLICABLE TO THE SHARES REPRESENTED BY
THE CERTIFICATE SO LEGENDED.


 

3.7           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

14

--------------------------------------------------------------------------------


 


4.                                       CONDITIONS TO THE PURCHASER’S
OBLIGATIONS AT CLOSING.  THE OBLIGATIONS OF THE PURCHASER TO PURCHASE SHARES AT
THE INITIAL CLOSING OR ANY SUBSEQUENT CLOSING ARE SUBJECT TO THE FULFILLMENT, ON
OR BEFORE SUCH CLOSING, OF EACH OF THE FOLLOWING CONDITIONS, UNLESS OTHERWISE
WAIVED:


 

4.1.                         Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall be
true and correct in all respects as of such Closing.

 

4.2.                         Performance.  The Company shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by the Company
on or before such Closing.

 

4.3.                         Officer’s Certificate.  The Chief Executive Officer
of the Company shall deliver to the Purchaser at such Closing a certificate
(i) certifying resolutions of the Board of Directors of the Company approving
this Agreement and the transactions contemplated hereunder, (ii) certifying
resolutions of the Company’s stockholders approving the Certificate,
(iii) confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4 as of the Closing
Date.

 

4.4.                         Qualifications.  All authorizations, approvals or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful issuance
and sale of the Shares pursuant to this Agreement shall be obtained and
effective as of such Closing.

 

4.5.                              Transfer Agent Instructions.  Intentionally
omitted.


 

4.6.                              Board of Directors.  As of the Initial
Closing, the authorized size of the Board shall be seven, and the Board shall be
comprised of Joseph L. Schocken, Jeffrey L. Feldman, Robert Ponzetti, Paul
Clegg, Gustavo Montero, Governor Tommy Thompson, and Tim Paterson-Brown, as the
representative of the Purchaser (the “Series B Director”).

 

4.7.                              Certificate.  The Company shall have filed the
Certificate with the Secretary of State of Delaware on or prior to the Initial
Closing, which shall continue to be in full force and effect as of the Initial
Closing and each subsequent Closing.

 

4.8.                              Proceedings and Documents.  All corporate and
other proceedings in connection with the transactions contemplated at the
Closing and all documents incident thereto shall be satisfactory in form and
substance to the Purchaser, and the Purchaser (or its counsel) shall have
received all such counterpart original and certified or other copies of such
documents as reasonably requested.  Such documents may include good standing
certificates.


 

5.                                       Conditions of the Company’s Obligations
at Closing.  The obligations of the Company to sell Shares to the Purchaser at
the Initial Closing or any subsequent Closing are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

 

5.1                                 Representations and Warranties.  The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct in all respects as of such Closing.

 

5.2                                 Performance.  The Purchaser shall have
performed and complied with all covenants, agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by them on or before such Closing.

 

15

--------------------------------------------------------------------------------


 

5.3                                 Qualifications.  All authorizations,
approvals or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Share pursuant to this Agreement shall be
obtained and effective as of the Closing.

 


5.4                                 OFFICER’S CERTIFICATE.  THE CHIEF EXECUTIVE
OFFICER OF THE PURCHASER SHALL DELIVER TO THE COMPANY AT THE INITIAL CLOSING A
CERTIFICATE CERTIFYING THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
PURCHASER APPROVING THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


6.                                       INDEMNIFICATION.


 


(A)                                  GENERAL INDEMNITY. THE COMPANY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE PURCHASER (AND ITS DIRECTORS, OFFICERS,
MANAGERS, SHAREHOLDERS, AFFILIATES, AGENTS, SUCCESSORS AND ASSIGNS) FROM AND
AGAINST ANY AND ALL LOSSES, LIABILITIES, DEFICIENCIES, COSTS, DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, CHARGES AND
DISBURSEMENTS) INCURRED BY THE PURCHASER AS A RESULT OF ANY INACCURACY IN OR
BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY THE COMPANY
HEREIN.  THE PURCHASER AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY (AND
ITS DIRECTORS, OFFICERS, MANAGERS, SHAREHOLDERS, AFFILIATES, AGENTS, SUCCESSORS
AND ASSIGNS) FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, DEFICIENCIES,
COSTS, DAMAGES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, CHARGES AND DISBURSEMENTS) INCURRED BY THE COMPANY AS A RESULT
OF ANY INACCURACY IN OR BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS
MADE BY THE PURCHASER HEREIN.


 


(B)                                 INDEMNIFICATION PROCEDURE. ANY PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 6 (AN “INDEMNIFIED PARTY”) WILL
GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY MATTERS GIVING RISE TO A
CLAIM FOR INDEMNIFICATION; PROVIDED THAT THE FAILURE OF ANY PARTY ENTITLED TO
INDEMNIFICATION HEREUNDER TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE
THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 6 EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE TO
GIVE NOTICE. IN CASE ANY ACTION, PROCEEDING OR CLAIM IS BROUGHT AGAINST AN
INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNIFICATION IS SOUGHT HEREUNDER, THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, UNLESS IN THE
REASONABLE JUDGMENT OF THE INDEMNIFIED PARTY A CONFLICT OF INTEREST BETWEEN IT
AND THE INDEMNIFYING PARTY MAY EXIST WITH RESPECT OF SUCH ACTION, PROCEEDING OR
CLAIM, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY. IN THE EVENT THAT THE INDEMNIFYING PARTY ADVISES AN
INDEMNIFIED PARTY THAT IT WILL CONTEST SUCH A CLAIM FOR INDEMNIFICATION
HEREUNDER, OR FAILS, WITHIN TWENTY (20) DAYS OF RECEIPT OF ANY INDEMNIFICATION
NOTICE TO NOTIFY, IN WRITING, SUCH PERSON OF ITS ELECTION TO DEFEND, SETTLE OR
COMPROMISE, AT ITS SOLE COST AND EXPENSE, ANY ACTION, PROCEEDING OR CLAIM (OR
DISCONTINUES ITS DEFENSE AT ANY TIME AFTER IT COMMENCES SUCH DEFENSE), THEN THE
INDEMNIFIED PARTY MAY, AT ITS OPTION, DEFEND, SETTLE OR OTHERWISE COMPROMISE OR
PAY SUCH ACTION OR CLAIM. IN ANY EVENT, UNLESS AND UNTIL THE INDEMNIFYING PARTY
ELECTS IN WRITING TO ASSUME AND DOES SO ASSUME THE DEFENSE OF ANY SUCH CLAIM,
PROCEEDING OR ACTION, THE INDEMNIFIED PARTY’S COSTS AND EXPENSES ARISING OUT OF
THE DEFENSE, SETTLEMENT OR COMPROMISE OF ANY SUCH ACTION, CLAIM OR PROCEEDING
SHALL BE LOSSES SUBJECT TO INDEMNIFICATION HEREUNDER. THE INDEMNIFIED PARTY
SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY
NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND
SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO
THE INDEMNIFIED PARTY WHICH RELATES TO SUCH ACTION OR CLAIM. THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO. IF
THE INDEMNIFYING PARTY ELECTS TO DEFEND ANY SUCH ACTION OR CLAIM, THEN THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN SUCH DEFENSE WITH COUNSEL
OF ITS CHOICE AT ITS SOLE COST AND EXPENSE. THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING AFFECTED WITHOUT
ITS PRIOR WRITTEN CONSENT. NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO THE
CONTRARY, THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE INDEMNIFIED PARTY’S
PRIOR WRITTEN CONSENT, SETTLE OR COMPROMISE

 

16

--------------------------------------------------------------------------------


 


ANY CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT IN RESPECT THEREOF WHICH IMPOSES
ANY FUTURE OBLIGATION ON THE INDEMNIFIED PARTY OR WHICH DOES NOT INCLUDE, AS AN
UNCONDITIONAL TERM THEREOF, THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE
INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT OF SUCH CLAIM. THE
INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY PERIODIC PAYMENTS OF
THE AMOUNT THEREOF DURING THE COURSE OF INVESTIGATION OR DEFENSE, AS AND WHEN
BILLS ARE RECEIVED OR EXPENSE, LOSS, DAMAGE OR LIABILITY IS INCURRED, SO LONG AS
THE INDEMNIFIED PARTY IRREVOCABLY AGREES TO REFUND SUCH MONEYS IF IT IS
ULTIMATELY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT SUCH PARTY WAS
NOT ENTITLED TO INDEMNIFICATION. THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL
BE IN ADDITION TO (A) ANY CAUSE OF ACTION OR SIMILAR RIGHTS OF THE INDEMNIFIED
PARTY AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (B) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


 


7.                                       POST-CLOSING COVENANTS.  SO LONG AS THE
SHARES ARE OUTSTANDING AND HELD BY THE PURCHASER, THE COMPANY COVENANTS THAT:


 

(a)                                  It will hold monthly management meetings,
which the Series B Director shall be entitled to attend, either in person or by
teleconference, and vote.

 

(b)                                 It will not give pay raises to Company
officers, nor pay bonuses, nor issue any stock options nor similar instruments,
unless agreed to by the Series B Director, which approval shall not be
unreasonably withheld;

 

(c)                                  It will distribute monthly management
accounts no later than the 15th working following the end of the month to which
they relate, and such further information and documents as the Purchaser may
from time-to-time reasonably request, and shall permit, during normal business
hours and upon reasonable request and reasonable notice, the Purchaser or any
employees, agents or representatives thereof, for purposes reasonably related to
the Purchaser’s interests as a stockholder, to examine and make reasonable
copies of and extracts from the records and books of account of, and visit and
inspect the properties, assets, operations and business of the Company, any ETF,
and any Company Subsidiary, and to discuss the affairs, finances and accounts of
the Company, any ETF, and any Company Subsidiary with any of its officers,
consultants, directors, and key employees; provided, the Purchaser and its
representatives shall keep such information confidential, provided such
information may be disclosed (i) to the extent required by applicable law,
regulation or legal process, subpoena, civil investigative demand or other
similar process, (ii) to the extent reasonably necessary in connection with the
enforcement of rights under this Agreement, (iii) to any governmental, judicial
or regulatory authority requiring or requesting such information, and (iv) to
Purchaser’s directors, officers, employees, agents, managers, consultants,
accountants, financial advisers, legal counsel and other professional advisers
to the extent necessary;

 

(d)                                 It will not incur expenses outside of the
Budget, unless such expenses are each separately approved by the Series B
Director, which approval shall not be unreasonably withheld;

 

(e)                                  It will promptly notify the Purchaser in
writing (a “Rights Notice”) (in no event later than two (2) business days after
making or receiving an applicable offer) of the terms and conditions of any
proposed offer or sale to, or exchange with (or other type of distribution to)
any third party, which the Company intends to effect (a “Subsequent Financing”),
of Common Stock or any debt or equity securities convertible, exercisable

 

17

--------------------------------------------------------------------------------


 

or exchangeable into Common Stock. The Rights Notice shall describe, in
reasonable detail, the proposed Subsequent Financing, the names and investment
amounts of all investors participating in the Subsequent Financing (if known),
the proposed closing date of the Subsequent Financing, which shall be no earlier
than ten (10) business days from the date of the Rights Notice, and all of the
terms and conditions thereof and proposed definitive documentation to be entered
into in connection therewith. The Rights Notice shall provide the Purchaser an
option (the “Rights Option”) during the ten (10) business days following
delivery of the Rights Notice (the “Option Period”) to inform the Company
whether the Purchaser will purchase up to up to $5,500,000 of its pro rata
portion of all or a portion of the securities being offered in such Subsequent
Financing on the same, absolute terms and conditions as contemplated by such
Subsequent Financing.  Delivery of any Rights Notice constitutes a
representation and warranty by the Company that there are no other material
terms and conditions, arrangements, agreements or otherwise except for those
disclosed in the Rights Notice, to provide additional compensation to any party
participating in any proposed Subsequent Financing, including, but not limited
to, any type of reset or adjustment of a purchase or conversion price or to
issue additional securities at any time after the closing date of a Subsequent
Financing. If the Company does not receive notice of exercise of the Rights
Option from the Purchaser within the Option Period, the Company shall have the
right to close the Subsequent Financing on the scheduled closing date with a
third party; provided that all of the material terms and conditions of the
closing are the same as those provided to the Purchaser in the Rights Notice. If
the closing of the proposed Subsequent Financing does not occur that date, any
closing of the contemplated Subsequent Financing or any other Subsequent
Financing shall be subject to all of the provisions of this Section 7(f),
including, without limitation, the delivery of a new Rights Notice; and

 

(f)                                    Will provide the Series B Director with
each of the following documents as and when they are distributed to the Board of
Directors:

 

(a)                                  unaudited quarterly financial statements
within fifteen (15) days after the end of the applicable quarter of the first
three quarters of the Company’s and the applicable ETF’s fiscal years;

 

(b)                                 audited financial statements within sixty
(60) days after the end of the Company’s and applicable ETF’s fiscal years; and

 

(c)                                  a monthly operating and cash flow budget
within fifteen (15) days after the end of the applicable month (commencing from
April 1, 2009) through the later of December 31, 2009, including but not
exceeding the use of the current cash balance and an the proceeds from the
issuance of the Shares as set forth in the Budget.

 


8.                                       MISCELLANEOUS.


 

8.1.                              Survival of Warranties.  Unless otherwise set
forth in this Agreement, the representations and warranties of the Company and
the Purchaser contained in or made pursuant to this Agreement shall survive
until the running of the applicable statute of limitations and shall in no way
be affected by any investigation or knowledge of the subject matter thereof made
by or on behalf of the Purchaser or the Company.

 

18

--------------------------------------------------------------------------------


 

8.2.                              Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

8.3.                              Governing Law.  This Agreement and any
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the General Corporation Law of the State of
Delaware as to matters within the scope thereof, and as to all other matters
shall be governed by and construed in accordance with the internal laws of the
State New York, without regard to conflict of law principles that would result
in the application of any law other than the law of the State of New York.

 

8.4.                              Counterparts; Facsimile.  This Agreement may
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.5.                              Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

8.6.                              Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or:  (a) personal delivery
to the party to be notified, (b), five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(c) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 8.6.

 

8.7.                              No Finder’s Fees.  Each party represents that
it neither is nor will be obligated for any finder’s fee or commission in
connection with this transaction other than as set forth in the Disclosure
Schedule.  The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees, or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

8.8.                              Fees and Expenses.  The Company shall pay a
fee to the Purchaser in an amount equal to $100,000, which amount shall be
included within the principal amount of the Note as payment in full of this
Company’s obligation under this Section 8.8.

 

8.9.                              Attorneys’ Fees.  If any action at law or in
equity (including arbitration) is necessary to enforce or interpret the terms of
this Agreement or the Certificate, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

8.10.                        Amendments and Waivers.  Any term of this Agreement
may be amended, terminated or waived only with the written consent of the
Company and the Purchaser.  Any amendment

 

19

--------------------------------------------------------------------------------


 

or waiver effected in accordance with this Section 8.10 shall be binding upon
the Purchaser and each transferee of the Shares (or the Common Stock issuable
upon conversion thereof), each future holder of all such securities, and the
Company.

 

8.11.                        Severability.  The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision.

 

8.12.                        Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

8.13.                        Entire Agreement.  This Agreement (including the
Exhibits hereto) and the Certificate constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

 

8.14.                        Remedies for Breach of this Agreement.  If the
Company is in material breach of its obligations under this Agreement after the
Initial Closing, including, without limitation, Section 7, above, or, if the
Company is in material breach of any of its obligations under the Note, and such
breach or breaches remain(s) uncured for fifteen (15) business days following
written notice thereof, then, upon demand by the Purchaser, the Company shall:

 

(a)                                  Deliver to the Purchaser (free from all and
any encumbrances) sufficient shares of Common Stock to provide that the
Purchaser holds a majority of the outstanding Common Stock of the Company
(exclusive of its current equity holdings of the Common Stock); and

 

(b)                                 Shall, subject to the Purchaser (or its
Affiliate) entering into compensatory agreements with the affected Company
personnel, covenants to use its best efforts to (i) make available the services
of its then-current officers, management, staff and any contactors to provide
assistance with the exploitation of the Company’s proposed business and
(ii) provide that such officers, management and employees of the Company not
attempt to exploit the Company’s proposed business other than for the benefit of
the Company or the Purchaser.

 

8.15.                        Dispute Resolution.  The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the federal and
state courts located within the geographic boundaries of the United States
District Court for the Southern District of New York for the purpose of any
suit, action or other proceeding arising out of or based upon this Agreement,
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the federal and state courts located within
the geographic boundaries of the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in

 

20

--------------------------------------------------------------------------------


 

any such suit, action or proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.  Each party will bear its own costs in
respect of any disputes arising under this Agreement.  Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the Southern District of New York or any court of
the State of New York having subject matter jurisdiction.

 

8.16.                   No Commitment for Additional Financing.  The Company
acknowledges and agrees that the Purchaser has not made any representation,
undertaking, commitment or agreement to provide or assist the Company in
obtaining any financing, investment or other assistance, other than the purchase
of the Shares as set forth herein and subject to the conditions set forth
herein.  In addition, the Company acknowledges and agrees that (i) no
statements, whether written or oral, made by any Purchaser or its
representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (ii) the Company shall not rely on any
such statement by any Purchaser or its representatives and (iii) an obligation,
commitment or agreement to provide or assist the Company in obtaining any
financing or investment may only be created by a written agreement, signed by
the Purchaser and the Company, setting forth the terms and conditions of such
financing or investment and stating that the parties intend for such writing to
be a binding obligation or agreement.  The Purchaser shall have the right, in
its sole and absolute discretion, to refuse or decline to participate in any
other financing of or investment in the Company, and shall have no obligation to
assist or cooperate with the Company in obtaining any financing, investment or
other assistance.

 

8.17.                   Waiver of Conflicts.  Each party to this Agreement
acknowledges that Vandeberg Johnson & Gandara, LLP, counsel for the Company, has
in the past performed and may continue to perform legal services for Broadmark
Capital, LLC (an Affiliate of Joseph L. Schocken) as well as certain of the
Company’s existing stockholders in matters unrelated to the transactions
described in this Agreement, including the representation of Broadmark Capital,
LLC in connection with the management agreement between the Company and
Broadmark Capital, LLC.  Accordingly, each party to this Agreement hereby
(a) acknowledges that it has had an opportunity to ask for information relevant
to this disclosure; and (b) gives its informed consent to Vandeberg Johnson &
Gandara, LLP’s representation of Broadmark Capital, LLC and the Company’s
stockholders in such unrelated matters.  The Purchaser acknowledges and agrees
that (a) Vandeberg Johnson & Gandara, LLP representation of the Company is
limited to the specific matters with respect to which it has been retained and
consulted by the Company, (b) Vandeberg Johnson & Gandara, LLP has not been
retained to represent the EFTs or any Company Subsidiary, (c) there may exist
other matters which could have a bearing on the Company and/or its Affiliates as
to which Vandeberg Johnson & Gandara, LLP has been neither retained nor
consulted, (d) Vandeberg Johnson & Gandara, LLP does not undertake to monitor
the compliance of the Company or its Affiliates with their respective covenants
under this Agreement, nor does Vandeberg Johnson & Gandara, LLP monitor
compliance by the Company and/or its Affiliates with applicable laws, unless in
each case Vandeberg Johnson & Gandara, LLP has been specifically retained to do
so, (e) Vandeberg Johnson & Gandara, LLP does not investigate or verify the
accuracy and completeness of information set forth in this Agreement, the
Budget, and (f) except for any opinions specifically set forth in a signed
opinion letter issued by Vandeberg Johnson & Gandara, LLP, Vandeberg Johnson &
Gandara, LLP is not providing any advice, opinion, representation, warranty or
other assurance of any kind as to any matter.

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Series B Preferred Stock
Purchase Agreement as of the date first written above.

 

 

 

 

 

XSHARES GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jeffrey Feldman

 

Name:

 

Jeffrey Feldman, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

XShares Group, Inc.

 

 

 

420 Lexington Avenue, Suite 2550

 

 

 

New York, NY 10170

 

 

 

 

 

 

 

 

 

 

 

MGT CAPITAL INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Tim Paterson-Brown

 

Name:

 

Tim Paterson-Brown

 

Title:

 

Chief Executive Officer

 

Address:

 

 

 

--------------------------------------------------------------------------------